COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Harris County Appraisal District v. American Multi-Cinema,
                            Inc. (Studio 30 and Gulfpoint 30 Movie Theaters)

Appellate case number:      01-18-00786-CV

Trial court case number:    2016-50054

Trial court:                55th District Court of Harris County

       This Court’s January 17, 2019 Order of Abatement had abated and remanded this
case for the trial court to determine whether to find the court reporter, Gina Jackson, in
contempt of court for failing to timely file the reporter’s record. On February 5, 2019, five
volumes of the reporter’s record were filed in this Court by Gina Jackson.

        Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket. Appellant’s brief is ORDERED to be filed within
30 days of the date of this order. See TEX. R. APP. P. 2, 34.5(c)(3), 38.6(a)(1). Appellee’s
brief, if any, is ORDERED to be filed no later than 30 days from the filing of appellant’s
brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.
Judge’s signature: ____/s/ Justice Evelyn V. Keyes_____
                    Acting individually  Acting for the Court
Date: __February 12, 2019____